CONTRIBUTION AGREEMENT dated as of July 1, 2007 by and among HERSHA NORWICH ASSOCIATES, LLC, KIRIT PATEL, ASHWIN SHAH and K&D INVESTMENT ASSOCIATES, L.L.C. as Contributors, and HERSHA HOSPITALITY LIMITED PARTNERSHIP and 44 NORWICH MANAGER, LLC as Acquirers, IN CONNECTION WITH THE PURCHASE AND SALE OF MEMBERSHIP INTERESTS IN 44 HERSHA NORWICH ASSOCIATES, LLC, OWNER OF HOLIDAY INN NORWICH, LOCATED AT 10 LAURA BOULEVARD, NORWICH, CT THIS CONTRIBUTION AGREEMENT, dated as of July 1, 2007 (the “Agreement”), by Hersha Norwich Associates, LLC, a Delaware limited liability company (the “Hersha Contributor”), Kirit Patel, an individual (the “Patel Contributor”), Ashwin Shah, an individual (the “Shah Contributor”), K&D Investment Associates, L.L.C., a Michigan limited liability company (the “K&D Contributor”, collectively, the “Contributors”), 44 Hersha Norwich Associates, LLC, a Connecticut limited liability company (the “LLC”), 44 Norwich Manager, LLC, a Delaware limited liability company (the “Manager Acquirer”) and Hersha Hospitality Limited Partnership, a Virginia limited partnership (the “Partnership Acquirer”, collectively, the “Acquirers”), provides: ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION 1.1Definitions.The following terms shall have the indicated meanings: “Act of Bankruptcy” shall mean if a party hereto or any general partner thereof shall (a)apply for or consent to the appointment of, or the taking of possession by, a receiver, custodian, trustee or liquidator of itself or of all or a substantial part of its property, (b)admit in writing its inability to pay its debts as they become due, (c)make a general assignment for the benefit of its creditors, (d)file a voluntary petition or commence a voluntary case or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect), (e)be adjudicated a bankrupt or insolvent, (f)file a petition seeking to take advantage of any other law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts, (g)fail to controvert in a timely and appropriate manner, or acquiesce in writing to, any petition filed against it in an involuntary case or proceeding under the Federal Bankruptcy Code (as now or hereafter in effect), or (h)take any corporate or limited liability company action for the purpose of effecting any of the foregoing; or if a proceeding or case shall be commenced, without the application or consent of a party hereto or any general partner thereof, in any court of competent jurisdiction seeking (1)the liquidation, reorganization, dissolution or winding-up, or the composition or readjustment of debts, of such party or general partner, (2)the appointment of a receiver, custodian, trustee or liquidator or such party or general partner or all or any substantial part of its assets, or (3)other similar relief under any law relating to bankruptcy, insolvency, reorganization, winding-up or composition or adjustment of debts, and such proceeding or case shall continue undismissed; or an order (including an order for relief entered in an involuntary case under the Federal Bankruptcy Code, as now or hereafter in effect) judgment or decree approving or ordering any of the foregoing shall be entered and continue unstayed and in effect, for a period of 60 consecutive days. “Apportionment Date” shall mean the day immediately preceding the Closing Date. “Articles of Organization” shall mean the Articles of Organization of the LLC filed with the Secretary of State of the State of Connecticut, a true and correct copy of which is attached hereto as ExhibitF. “Assignment and Assumption Agreement” shall mean that certain Assignment and Assumption Agreement with respect to the Interests (defined herein below), dated as of the Closing Date, by and between Contributors and Acquirers. “Authorizations” shall mean all licenses, permits and approvals required by any governmental or quasi-governmental agency, body or officer for the ownership, operation and use of the Property or any part thereof. “Closing” shall mean the Closing of the contribution and acquisition of the Interests pursuant to this Agreement. “Closing Date” shall mean the date on which the Closing occurs. “Consideration” shall mean the value of Sixteen Million Eighty Thousand Dollars ($16,080,000.00) less the principal amount of the first Existing Mortgage outstanding on the Closing Date, payable in limited partnership units of Partnership Acquirer payable to the Contributors at Closing in the manner described in Section 2.3 and the assumption or modification by Partnership Acquirer of the existing loans from New Alliance Bank, a Connecticut banking corporation, successor by merger to Westbank, a Massachusetts banking corporation to the LLC, dated July 28, 2005 and amended September 26, 2006, in the total original principal amount of Eight Million Four Hundred Twenty-Three Thousand Dollars ($8,423,000.00). “Continuing Liabilities” shall include liabilities arising under Operating Agreements, Leases, equipment leases, loan agreements, or proration credits at Closing, but shall exclude any liabilities arising from any other arrangement, agreement or pending litigation. “Deposit” shall have the meaning set forth in Section 2.3. “Employment Agreements” shall mean any and all employment agreements, written or oral, between the Contributors or its managing agent and the persons employed with respect to the Property.A schedule indicating all pertinent information with respect to each Employment Agreement in effect as of the date hereof, name of employee, social security number, wage or salary, accrued vacation benefits, other fringe benefits, etc., is attached hereto as ExhibitB. “Escrow Agent” shall mean . “Existing Mortgage” shall mean the existing loans from New Alliance Bank, a Connecticut banking corporation, successor by merger to Westbank, a Massachusetts banking corporation to the LLC, dated July 28, 2005 and amended September 26, 2006, in the total original principal amount of Eight Million Four Hundred Twenty-Three Thousand Dollars ($8,423,000.00). “FIRPTA Certificate” shall mean the affidavit of the Contributors under Section1445 of the Internal Revenue Code certifying that such Contributors are not a foreign corporation, foreign partnership, foreign limited liability company, foreign trust, foreign estate or foreign person (as those terms are defined in the Internal Revenue Code and the Income Tax Regulations), in form and substance satisfactory to the Acquirer. “Governmental Body” means any federal, state, municipal or other governmental department, commission, board, bureau, agency or instrumentality, domestic or foreign. “Hersha” shall mean Hersha Hospitality Trust, a Maryland business trust. “Hotel” shall mean the hotel and related amenities located on the Land. “Improvements” shall mean the Hotel and all other buildings, improvements, fixtures and other items of real estate located on the Land. “Insurance Policies” shall mean those certain policies of insurance described on ExhibitC attached hereto. “Intangible Personal Property” shall mean all intangible personal property owned or possessed by the Contributors or the LLC and used in connection with the ownership, operation, leasing, occupancy or maintenance of the Property, including, without limitation, the right to use the trade name “Holiday Inn Norwich” and all variations thereof, the Authorizations, escrow accounts, insurance policies, general intangibles, business records, plans and specifications, surveys and title insurance policies pertaining to the real property and the personal property, all licenses, permits and approvals with respect to the construction, ownership, operation, leasing, occupancy or maintenance of the Property, any unpaid award for taking by condemnation or any damage to the Land by reason of a change of grade or location of or access to any street or highway, and the share of the Tray Ledger as hereinafter defined, excluding (a)any of the aforesaid rights the Acquirer elects not to acquire, (b)the Contributor’s cash on hand, in bank accounts and invested with financial institutions and (c) accounts receivable except for the above described share of the Tray Ledger. “Hersha Interests” shall mean all right, title and interest of Hersha Contributor in the LLC, consisting of a 50% membership interest in the LLC. “Patel Interests” shall mean all right, title and interest of Patel Contributor in the LLC, consisting of a 20% membership interest in the LLC. “Shah Interests” shall mean all right, title and interest of Shah Contributor in the LLC, consisting of a 15% membership interest in the LLC. “K&D Interests” shall mean all right, title and interest of K&D Contributor in the LLC, consisting of a 15% membership interest in the LLC. “Interests” shall mean the Hersha Interests, the Patel Interests, the Shah Interests and the K&D Interests. “Inventory” shall mean all inventory located at the Hotel, including without limitation, all mattresses, pillows, bed linens, towels, paper goods, soaps, cleaning supplies and other such supplies. “Joinder” shall have the meaning set forth in Section 2.3(c). "Knowledge" shall mean the actual knowledge of the Contributors that they would have had after making reasonable investigation. “LP Units” shall mean the value of limited partnership units of Partnership Acquirer. “Land” shall mean that certain parcel of real estate lying and being in the Town of Norwich, County of New London and State of Connecticut at 10 Laura Boulevard, Norwich, Connecticut, as more particularly described on ExhibitA attached hereto, together with all easements, rights, privileges, remainders, reversions and appurtenances thereunto belonging or in any way appertaining, and all of the estate, right, title, interest, claim or demand whatsoever of the Contributor therein, in the streets and ways adjacent thereto and in the beds thereof, either at law or in equity, in possession or expectancy, now or hereafter acquired. “Leases” shall mean those leases of real property listed on Exhibit D attached hereto. “LLC” shall mean 44 Hersha Norwich Associates, LLC, a Connecticut limited liability company that owns, as its only assets, the fee interest in the Land, and the Hotel and Improvements located on the Land. “LLC Operating Agreement” shall mean the current operating agreement of the LLC, a true and correct copy of which is attached hereto as ExhibitG. “Manager” shall mean Hersha Hospitality Management, LP, a Pennsylvania limited partnership. “Operating Agreements” shall mean the management agreements, service contracts, supply contracts, leases (other than the Leases) and other agreements, if any, in effect with respect to the construction, ownership, operation, occupancy or maintenance of the Property.All of the Operating Agreements in force and effect as of the date hereof are listed on ExhibitE attached hereto. “Owner's Title Policy” shall mean an owner's policy of title insurance issued to the Acquirers by the Title Company, dated as of the Closing Date, pursuant to which the Title Company insures the Acquirers’ ownership of title to the fee interest in the Real Property (including the marketability thereof) subject only to Permitted Title Exceptions.The Owner's Title Policy shall insure the Acquirers in the amount of the Consideration and shall be acceptable in form and substance to the Acquirers.The description of the Land in the Owner's Title Policy shall be by courses and distances and shall be identical to the description shown on a survey provided by the Contributors to the Acquirers. “Permitted Title Exceptions” shall mean those exceptions to title to the Real Property that are satisfactory to the Acquirers as determined pursuant to Section2.2. “Property” shall mean collectively the Land, Improvements, the Inventory, the Reservation System, the Tangible Personal Property and the Intangible Personal Property. “Real Property” shall mean the Land and the Improvements. “Reservation System” shall mean the Contributors’ Reservation Terminal and Reservation System equipment and software, if any. “Securities Act” shall mean the Securities Act of 1933, as amended. “Study Period” shall mean the period commencing as of the date hereof, and continuing through the time of Closing. “Tangible Personal Property” shall mean the items of tangible personal Property consisting of all furniture, fixtures and equipment situated on, attached to, or used in the operation of the Hotel, and all furniture, furnishings, equipment, machinery, and other personal property of every kind located on or used in the operation of the Hotel and owned by the Contributors or the LLC. “Title Commitment” shall mean the commitment by the Title Company to issue the Owner's Title Policy. “Title Company” shall mean . “Tray Ledger” shall mean the final night's room revenue (revenue from rooms occupied as of 11:59:59 p.m. on the Apportionment Date, inclusive of food, beverage, telephone and similar charges), net of any sales taxes, room taxes or other taxes thereon. “Utilities” shall mean public sanitary and storm sewers, natural gas, telephone, public water facilities, electrical facilities and all other utility facilities and services necessary for the operation and occupancy of the Property as a hotel. 1.2Rules of Construction.The following rules shall apply to the construction and interpretation of this Agreement: (a)Singular words shall connote the plural number as well as the singular and vice versa, and the masculine shall include the feminine and the neuter. (b)All references herein to particular articles, sections, subsections, clauses or exhibits are references to articles, sections, subsections, clauses or exhibits of this Agreement. (c)Headings contained herein are solely for convenience of reference and shall not constitute a part of this Agreement nor shall they affect its meaning, construction or effect. (d)Each party hereto and its counsel have reviewed and revised (or requested revisions of) this Agreement, and therefore any usual rules of construction requiring that ambiguities are to be resolved against a particular party shall not be applicable in the construction and interpretation of this Agreement or any exhibits hereto. ARTICLE II CONTRIBUTION AND ACQUISITION; STUDY PERIOD; PAYMENT OF CONSIDERATION 2.1Contribution and Acquisition.The Contributors agree to contribute, assign and transfer their Interests to the Acquirers and the Acquirers agree to accept the Interests in exchange for the Consideration and in accordance with the other terms and conditions set forth herein. 2.2Study Period.(a)The Acquirers shall have the right, until the end of the Study Period, to enter upon the Real Property and to perform, at the Acquirers’ expense, such economic, surveying, engineering, environmental, topographic and marketing tests, studies and investigations as the Acquirers may deem appropriate.If such tests, studies and investigations warrant, in the Acquirers’ sole, absolute and unreviewable discretion, the purchase of the Interests for the purposes contemplated by the Acquirers, then the Acquirers may elect to proceed to Closing and shall so notify the Contributors prior to the expiration of the Study Period.If for any reason the Acquirers do not so notify the Contributors of their determination to proceed to Closing prior to the expiration of the Study Period, or if the Acquirers notify the Contributors, in writing, prior to the expiration of the Study Period that it has determined not to proceed to Closing, this Agreement automatically shall terminate, and the Acquirers shall be released from any further liability or obligation under this Agreement. (b)During the Study Period, the Contributors shall make available to the Acquirers, its agents, auditors, engineers, attorneys and other designees, for inspection copies of all existing architectural and engineering studies, surveys, title insurance policies, zoning and site plan materials, correspondence, environmental audits and other related materials or information if any, relating to the Property which are in, or come into, the Contributors’ possession or control. (c)The Acquirers hereby indemnify and defend the Contributors against any loss, damage or claim arising from entry upon the Real Property by the Acquirers or any agents, contractors or employees of the Acquirers.The Acquirers, at its own expense, shall restore any damage to the Real Property caused by any of the tests or studies made by the Acquirers. (d)During the Study Period, the Acquirers, at its expense, may cause an examination of title to the Property to be made, and, prior to the expiration of the Study Period, may notify the Contributors of any defects in title shown by such examination that the Acquirers are unwilling to accept.The Contributors shall notify the Acquirers whether the Contributors are willing to cure such defects and to proceed to Closing.Contributors may cure, but shall not be obligated to cure such defects.If such defects consist of deeds of trust, mechanics' liens, tax liens or other liens or charges in a fixed sum or capable of computation as a fixed sum, the Contributors, at their option, shall either pay and discharge (in which event, the Escrow Agent is authorized to pay and discharge at Closing) such defects at Closing.If the Contributors are unwilling or unable to cure any such defects by Closing, the Acquirers shall elect (1)to waive such defects and proceed to Closing without any abatement in the Consideration or (2)to terminate this Agreement.The Contributors shall not, after the date of this Agreement, subject the Property to and shall take all reasonable best efforts to prevent the Property from being subjected to any liens, encumbrances, covenants, conditions, restrictions, easements or other title matters or seek any zoning changes or take any other action which may affect or modify the status of title without the Acquirers’ prior written consent, which consent shall not be unreasonably withheld or delayed.All title matters revealed by the Acquirers’ title examination and not objected to by the Acquirers as provided above shall be deemed Permitted Title Exceptions.If Acquirers shall fail to examine title and notify the Contributors of any such title objections by the end of the Study Period, all such title exceptions (other than those rendering title unmarketable and those that are to be paid at Closing as provided above) shall be deemed Permitted Title Exceptions. 2.3Payment of the Consideration. The Consideration shall be paid to the Contributors in the following manner: (a)Partnership Acquirer has made a deposit to Contributors in the sum of Two Million Dollars ($2,000,000.00) (the “Deposit”) as a refundable deposit, paid directly to the Contributors. The Deposit shall be refunded to Partnership Acquirer should the Acquirers terminate the Agreement. Contributors agree to pay interest to Partnership Acquirer on the Deposit at a rate of Ten Percent (10%) per annum from date of receipt of the Deposit until date of closing or termination of the Agreement and return of the Deposit to the Partnership Acquirer. Should closing occur, Contributors shall refund Deposit to Partnership Acquirer and Partnership Acquirer shall pay to Contributor the LP Units, the price of such LP Units to be determined on the date of closing calculated as the Purchase Price less the principal amount of the Existing Mortgage outstanding on the Closing Date, divided by the average volume-weighted closing price of Hersha Hospitality Trust common shares over a twenty (20) trading day period that ends at the conclusion of the previous trading day. (b)At Closing, the lender shall give consent to such contribution and within a reasonable period of time, lender shall cause modification or assumption of the Existing Mortgage, as appropriate. Any adjustments and prorations to be made pursuant to the terms of this Agreement shall be paid by wire transfer of immediately available funds to an account specified by the party due to receive same. (c)Notwithstanding the foregoing, no LP Units shall be issued by the Partnership Acquirer, and following such issuance no LP Units shall be transferred by the Contributors to, any person or entity that is not an accredited investor within the meaning of Regulation D promulgated by the United States Securities and Exchange Commission (“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), and to the extent any such non-accredited person or entity is entitled to receive any portion of the Consideration, such portion shall be paid in cash rather than LP Units and the number of LP Units issuable in payment of the Consideration shall be reduced accordingly. The Contributors agree to take such actions as Partnership Acquirer may reasonably request in order to assure that the issuance of any LP Units pursuant to this Agreement complies with the requirements of the Securities Act and Regulation D promulgated thereunder. Except as otherwise expressly set forth in this Agreement, the Contributors acknowledge and agree that once the Closing occurs, the Contributors shall no longer hold any right, title or interest in the Property (except through its ownership of Partnership Acquirer). Contributors hereby direct Acquirers to pay, issue and distribute (as applicable) the Consideration on the Closing Date to the Contributors in such amounts set forth in this Agreement.The Contributors that acquire LP Units acknowledge that any certificates evidencing the LP Units will bear appropriate legends indicating (i) that the LP Units have not been registered under the Securities Act, and (ii) that Partnership Acquirer’s Limited Partnership Agreement (the “Acquirer’s Limited Partnership Agreement”) restricts the transfer of the LP Units. The Contributors shall upon receipt of the LP Units at Closing become a limited partner of Acquirer by executing the form of joinder (the “Joinder”) to the Partnership Acquirer’s Limited Partnership Agreement attached hereto as Exhibit J and deliver the executed Joinder at closing pursuant to the terms of Section 6.2 hereof; provided, however, that if any Contributor is presently a limited partner of the Partnership Acquirer, such Contributor shall not be required to execute and deliver the Joinder.By executing and delivering the Joinder in accordance with the terms hereof, each Contributor acknowledges that it will be bound by the terms and provisions of the Acquirer’s Limited Partnership Agreement. ARTICLE III CONTRIBUTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS To induce the Acquirers to enter into this Agreement and to purchase the Property, Contributors hereby make the following representations, warranties and covenants, upon each of which Contributors acknowledge and agree that the Acquirers are entitled to rely and has relied: 3.1Identity and Power. (a)The Hersha Contributor is a Delaware limited liability company and has all requisite powers and all governmental licenses, authorizations, consents and approvals necessary to carry on its business as now conducted, to own, lease and operate its properties, to execute and deliver this Agreement and any document or instrument required to be executed and delivered on behalf of the Hersha Contributor hereunder, to perform its obligations under this Agreement and any such other documents or instruments and to consummate the transactions contemplated hereby. (b)The Patel Contributor is an individual and has all requisite powers and all governmental licenses, authorizations, consents and approvals necessary to carry on his business as now conducted, to own, lease and operate its properties, to execute and deliver this Agreement and any document or instrument required to be executed and delivered on behalf of the Patel Contributor hereunder, to perform his obligations under this Agreement and any such other documents or instruments and to consummate the transactions contemplated hereby. (c)The Shah Contributor is an individual and has all requisite powers and all governmental licenses, authorizations, consents and approvals necessary to carry on his business as now conducted, to own, lease and operate its properties, to execute and deliver this Agreement and any document or instrument required to be executed and delivered on behalf of the Shah Contributor hereunder, to perform his obligations under this Agreement and any such other documents or instruments and to consummate the transactions contemplated hereby. (d)The K&D Contributor is a Michigan limited liability company and has all requisite powers and all governmental licenses, authorizations, consents and approvals necessary to carry on its business as now conducted, to own, lease and operate its properties, to execute and deliver this Agreement and any document or instrument required to be executed and delivered on behalf of the K&D Contributor hereunder, to perform its obligations under this Agreement and any such other documents or instruments and to consummate the transactions contemplated hereby. 3.2Authorization, No Violations and Notices. (a)The execution, delivery and performance of this Agreement by the Contributors, and the consummation of the transactions contemplated hereby have been duly authorized, adopted and approved by the Contributors.No other proceedings are necessary to authorize this Agreement and the transactions contemplated hereby.This Agreement has been duly executed by the Contributors and is a valid and binding obligation enforceable against them in accordance with its terms. (b)Neither the execution, delivery, or performance by the Contributors of this Agreement, nor the consummation of the transactions contemplated hereby, nor compliance by the Contributors with any of the provisions hereof, will (i)violate, conflict with, result in a breach of any provision of, constitute a default (or an event that, which, with or lapse of time or both, would constitute a default) under, result in the termination of, accelerate the performance required by, or result in a right of termination or acceleration, or the creation of any lien, security interest, charge, or encumbrance upon any of the Property or assets of the LLC, under any ofthe terms, conditions, or provisions of, the Articles of Organization, the LLC Operating Agreement, or any note, bond, mortgage, indenture, deed of trust, license (including without limitation, the License), lease, agreement, or other instrument, or obligation to which the LLC is a party, or by which the LLC may be bound, or to which the LLC or the Property or assets may be subject; or (ii)violate any judgment, ruling, order, writ, injunction, decree, statute, rule, or regulation applicable to the LLC or its Property or assets that would not be violated by the execution, delivery or performance of this Agreement or the transactions contemplated hereby by the Contributors or compliance by the Contributors with any of the provisions hereof. 3.3Litigation with respect to Contributors.There is no action, suit, claim or proceeding pending or, to the Contributors’ Knowledge, threatened against or affecting the Contributors or their assets in any court, before any arbitrator or before or by any governmental body or other regulatory authority (i) that would materially adversely affect the Contributors or the Interests, (ii) that seeks restraint, prohibition, damages or other relief in connection with this Agreement or the transactions contemplated hereby, or (iii) would delay the consummation of any of the transactions contemplated hereby.The Contributors are not subject to any judgment, decree, injunction, rule or order of any court relating to the Contributors’ participation in the transactions contemplated by this Agreement. 3.4 Interests and Property. (a)The Interests are, on the date hereof, and will be on the Closing Date, free and clear of all liens and encumbrances and the Contributors have good, marketable title thereto and the right to convey same in accordance with the terms of this Agreement.Upon delivery of the Contributors’ Assignment and Assumption Agreement to the Acquirers at Closing, good valid and marketable title to the Contributors’ Interests, free and clear of all liens and encumbrances, will pass to the Acquirers.The Interests constitute the only outstanding securities and membership interests of the LLC. (b)Except for the lien created in connection with the Existing Mortgage, the Property is, on the date hereof, and will be on the Closing Date, free and clear of all liens and encumbrances, and the LLC has good, marketable title thereto and the right to convey same.The LLC is the fee simple owner of the Real Property and the sole owner of the Property. 3.5 Bankruptcy. No Act of Bankruptcy has occurred with respect to the LLC. 3.6Brokerage Commission.The Contributors have not engaged the services of, nor is it or will it or Acquirer become liable to, any real estate agent, broker, finder or any other person or entity for any brokerage or finder’s fee, commission or other amount with respect to the transactions described herein on account of any action by the Contributor. 3.7 The LLC. (a)The LLC is a limited liability company duly formed, validly existing and in good standing under the laws of the State of Connecticut and has all requisite powers necessary to carry on its business as now conducted, to own, lease and operate its properties. (b)Neither the execution, delivery, or performance by the Contributors of this Agreement, nor the consummation of the transactions contemplated hereby, nor compliance by the Contributors or the LLC with any of the provisions hereof, will: (i)violate, conflict with, result in a breach of any provision of, constitute a default (or an event that, with notice or lapse of time or both, would constitute a default) under, result in the termination of, accelerate the performance required by, or result in a right of termination or acceleration, or the creation of any lien, security interest, charge, or encumbrance upon any of the Property or other assets of the LLC, under any of the terms, conditions, or provisions of, the Articles of Organization or LLC Operating Agreement, or any note, bond, mortgage, indenture, deed of trust, license, lease, agreement, or other instrument or obligation to which the LLC is a party, or by which the LLC may be bound, or to which the LLC or its properties or assets may be subject; or (ii)violate any judgment, ruling, order, writ, injunction, decree, statute, rule, or regulation applicable to the LLC or any of the LLC’s properties or assets. (c)Except for the Contributors, no party has any interest in the LLC or the Property or any portion thereof, or the right or option to acquire any interest in the LLC or the Property or any portion thereof.The LLC has no subsidiaries and does not directly or indirectly own any securities of or interest in any other entity, including, without limitation, any LLC or joint venture. (d)The LLC has conducted no business other than the ownership and operation of the Property. 3.8Liabilities, Debts and Obligations.Except for the Continuing Liabilities and the Existing Mortgage, the LLC has no liabilities, debts or obligations. 3.9 Tax Matters. (a)Notwithstanding anything to the contrary contained in this Agreement, including without limitation the use of words and phrases such as “sell,” “sale,” purchase,” and “pay,” the parties hereto acknowledge and agree that it is their intent that the transaction contemplated hereby shall be treated for federal income tax purposes pursuant to Section721 of the Internal Revenue Code of 1986, as amended, as the contribution of the Interests by the Contributors to the Acquirers in exchange for the Consideration, and not as a transaction in which any Contributors are acting other than in the capacity as a prospective partner in the Partnership Acquirer. (b)The Contributors represent and warrant that they has obtained from their own counsel advice regarding the tax consequences of (i) the transfer of the Interests to the Acquirers and the receipt of the Consideration therefor, (ii) the Contributors’ admission as a limited partner of the Partnership Acquirer, and (iii) any other transaction contemplated by this Agreement.Each Contributor further represents and warrants that it has not relied on the Acquirers or the Acquirers’ representatives or counsel for such tax advice. (c)The Contributors have caused the LLC to file within the time and in the manner prescribed by law all federal, state, and local tax returns and reports, including but not limited to income, gross receipts, intangible, real property, excise, withholding, franchise, sales, use, employment, personal property, and other tax returns and reports, required to be filed by the LLC under the laws of the United States and of each state or other jurisdiction in which the LLC conducts business activities requiring the filing of tax returns or reports.All tax returns and reports filed by the LLC are true and correct in all material respects.The LLC has paid in full all taxes of whatever kind or nature for the periods covered by such returns.The LLC has not been delinquent in the payment of any tax, assessment, or governmental charge or deposit and has no tax deficiency or claim outstanding, assessed, threatened, or proposed against it.The charges, accruals, and reserves for unpaid taxes on the books and records of the LLC as of the Closing Date are sufficient in all respects for the payment of all unpaid federal, state, and local taxes of the LLC accrued for or applicable to all periods ended on or before the Closing Date.There are no tax liens, whether imposed by the United States, any state, local, or other taxing authority, outstanding against the LLC or any of its assets.The federal, state, and local tax returns of the LLC have not been audited, nor has the LLC or the Contributor received any notice of any federal, state, or local audit.The LLC has not obtained or received any extension of time (beyond the Closing Date) for the assessment of deficiencies for any years or waived or extended the statute of limitations for the determination or collection of any tax.To the Contributors’ Knowledge, no unassessed tax deficiency is proposed or threatened against the LLC. (d)All taxes, including real property taxes and rental taxes or the equivalent, and all interest and penalties due thereon, required to be paid or collected by the LLC in connection with the operation of the Property as of the Closing Date will have been collected and/or paid to the appropriate governmental authorities, as required or such amounts shall be pro-rated as of the Closing Date. The Contributors shall cause the LLC to file, all necessary returns and petitions required to be filed through the Closing Date.The Contributors shall cause the LLC to prepare and file all federal and state income tax returns for the tax period ending on the Closing Date, which shall reflect the termination for tax purposes of the LLC. 3.10Contracts and Agreements.There is no loan agreement, guarantee, note, bond, indenture and other debt instrument, lease and other contract to which the LLC is a party or by which its assets are bound other than Existing Mortgage, Permitted Title Exceptions, the Leases, and the Operating Agreements. 3.11No Special Taxes.The Contributors have no Knowledge of, nor have they received any written notice of, any special taxes or assessments relating to the LLC or Property or any part thereof or any planned public improvements that may result in a special tax or assessment against the Property. 3.12Compliance with Existing Laws.The LLC possesses all Authorizations, each of which is valid and in full force and effect, and, to Contributors’ Knowledge, no provision, condition or limitation of any of the Authorizations has been breached or violated.The LLC has not misrepresented or failed to disclose any relevant fact in obtaining all Authorizations, and the Contributors have no Knowledge of any change in the circumstances under which those Authorizations were obtained that result in their termination, suspension, modification or limitation.The Contributors have no Knowledge, nor have they received written notice within the past three years, of any existing violation of any provision of any applicable building, zoning, subdivision, environmental or other governmental ordinance, resolution, statute, rule, order or regulation, including but not limited to those of environmental agencies or insurance boards of underwriters, with respect to the ownership, operation, use, maintenance or condition of the Property or any part thereof, or requiring any repairs or alterations other than those that have been made prior to the date hereof. 3.13Operating Agreements.The LLC has performed all of its obligations under each of the Operating Agreements and no fact or circumstance has occurred which, by itself or with the passage of time or the giving of notice or both, would constitute a material default under any of the Operating Agreements.Without the prior written consent of the Acquirers, which consent will not be unreasonably withheld or delayed, the Contributors shall cause the LLC not to enter into any new management agreement, maintenance or repair contract, supply contract, lease in which it is lessee or other agreements with respect to the Property, nor shall the Contributors cause the LLC to enter into any agreements modifying the Operating Agreements. 3.14Warranties and Guaranties.The Contributors shall cause the LLC not to release or modify any warranties or guarantees, if any, of manufacturers, suppliers and installers relating to the Improvements and the Tangible Personal Property or any part thereof, except with the prior written consent of the Acquirers, which consent shall not be unreasonably withheld or delayed.A complete list of all such warranties and guaranties in effect as of the date of this Agreement is attached hereto as ExhibitH. 3.15Insurance.All of the LLC’s Insurance Policies are valid and in full force and effect, all premiums for such policies were paid when due and the Contributors shall cause the LLC to pay all future premiums for such policies (and any replacements thereof) on or before the due date therefor.The Contributors shall cause the LLC to pay all premiums on, and shall cause the LLC not to cancel or allow to expire, any of the LLC’s Insurance Policies prior to the Closing Date unless such policy is replaced, without any lapse of coverage, by another policy or policies providing coverage at least as extensive as the policy or policies being replaced.The Contributors shall cause the LLC to name the Acquirers as additional insureds on each of the LLC’s Insurance Policies. 3.16Condemnation Proceedings; Roadways.The LLC has received no written notice of any condemnation or eminent domain proceeding pending or threatened against the Property or any part thereof.The Contributors have no Knowledge of any change or proposed change in the route, grade or width of, or otherwise affecting, any street or road adjacent to or serving the Real Property. 3.17Litigation with Respect to LLC.Except as set forth on Exhibit I there is no action, suit or proceeding pending or known to be threatened against or affecting the LLC or any part of or interest in the Property in any court, before any arbitrator or before or by any governmental agency which (a) in any manner raises any question affecting the validity or enforceability of this Agreement or any other material agreement or instrument to which the LLC is a party or by which it is bound and that is or is to be used in connection with, or is contemplated by, this Agreement, (b) could materially and adversely affect the business, financial position or results of operations of the LLC, (c) could materially and adversely affect the ability of the LLC to perform its obligations hereunder, or under any document to be delivered pursuant hereto, (d) could create a material lien on the Property, any part thereof or any interest therein, or (e) could otherwise materially and adversely affect the Property, any part thereof or any interest therein or the use, operation, condition or occupancy thereof. 3.18Labor Disputes and Agreements.There are not currently any labor disputes pending or, threatened as to the operation or maintenance of the Property or any part thereof.The LLC is not a party to any union or other collective bargaining agreement with employees employed in connection with the ownership, operation or maintenance of the Property.The Acquirers will not be obligated to give or pay any amount to any employee of the LLC, and the Acquirers shall not have any liability under any pension or profit sharing plan that the LLC may have established with respect to the Property or their or its employees. 3.19Financial Information.To the Contributors’ Knowledge, except as otherwise disclosed in writing to the Acquirers prior to the end of the Study Period, for each of the LLC’s accounting years, when a given year is taken as a whole, all of the LLC’s financial information previously delivered or to be delivered to the Acquirers is and shall be correct and complete in all material respects and presents accurately the financial condition of the LLC and results of the operations of the Property for the periods indicated, except that such statements do not have footnotes or schedules that may otherwise be required by GAAP.If requested by the Acquirers, the Contributors shall cause the LLC to deliver promptly all four-week period ending financial information available to the LLC.The LLC’s financial information is prepared based on books and records maintained by the LLC in accordance with the LLC’s accounting system.The LLC’s financial information has been provided to the Acquirer without any changes or alteration thereto.To the best of Contributors’ Knowledge, since the date of the last financial statement included in the LLC's financial information, there has been no material adverse change in the financial condition or in the operations of the Property. 3.20Organizational Documents.The LLC’s Organizational Documents are in full force and effect and have not been modified or supplemented, and no fact or circumstance has occurred that, by itself or with the giving of notice or the passage of time or both, would constitute a default thereunder. 3.21Operation of Property.The Contributors covenant that between the date hereof and the Closing Date, Contributors shall cause the LLC to (a) operate the Property only in the usual, regular and ordinary manner consistent with the LLC’s prior practice, (b) maintain the books of account and records in the usual, regular and ordinary manner, in accordance with sound accounting principles applied on a basis consistent with the basis used in keeping its books in prior years, and (c) use all reasonable efforts to preserve intact the present business organization, keep available the services of the present officers and employees and preserve their relationships with suppliers and others having business dealings with them.The Contributors shall cause the LLC to continue to make good faith efforts to take guest room reservations and to book functions and meetings and otherwise to promote the business of the Property in generally the same manner as the LLC did prior to the execution of this Agreement.Except as otherwise permitted hereby, from the date hereof until Closing, the Contributors shall use their good faith efforts to ensure that the LLC shall not take any action or fail to take action the result of which (i) would have a material adverse effect on the Property or the Acquirers’ ability to continue the operation thereof after the Closing Date in substantially the same manner as presently conducted, (ii) reduce or cause to be reduced any room rents or any other charges over which Contributors have operational control, or (iii) would cause any of the representations and warranties contained in this Article III to be untrue as of Closing. 3.22Bankruptcy with respect to LLC.No Act of Bankruptcy has occurred with respect to the LLC. 3.23Hazardous Substances.Except for matters in LLC’s or Acquirers’ audits, Contributors have no Knowledge:(a)of the presence of any “Hazardous Substances” (as defined below) on the Property, or any portion thereof, or, (b)of any spills, releases, discharges, or disposal of Hazardous Substances that have occurred or are presently occurring on or onto the Property, or any portion thereof, or (c) of the presence of any PCB transformers serving, or stored on, the Property, or any portion thereof, and Contributors have no Knowledge of any failure to comply with any applicable local, state and federal environmental laws, regulations, ordinances and administrative and judicial orders relating to the generation, recycling, reuse, sale, storage, handling, transport and disposal of any Hazardous Substances (as used herein, “Hazardous Substances” shall mean any substance or material whose presence, nature, quantity or intensity of existence, use, manufacture, disposal, transportation, spill, release or effect, either by itself or in combination with other materials is either:(1)potentially injurious to the public health, safety or welfare, the environment or the Property, (2)regulated, monitored or defined as a hazardous or toxic substance or waste by any Governmental Body, or (3)a basis for liability of the owner of the Property to any Governmental Body or third party, and Hazardous Substances shall include, but not be limited to, hydrocarbons, petroleum, gasoline, crude oil, or any products, by-products or components thereof, and asbestos).Notwithstanding anything to the contrary contained herein Contributor shall have no liability to Acquirer for any Hazardous Substances of which Contributor has no Knowledge. 3.24Room Furnishings.All public spaces, lobbies, meeting rooms, and each room in the Hotel available for guest rental is furnished in accordance with commercially reasonable standards for the Hotel and room type. 3.25Intentionally Omitted. 3.26Independent Audit.Contributors shall provide access by Acquirers’ representatives, to all financial and other information relating to the Property and the LLC. 3.27Bulk Sale Compliance.Contributors shall indemnify Acquirers against any claim, loss or liability arising under the bulk sales law in connection with the transaction contemplated herein. 3.28Sufficiency of Certain Items.The Property contains not less than: (a)a sufficient amount of furniture, furnishings, color television sets, carpets, drapes, rugs, floor coverings, mattresses, pillows, bedspreads and the like, to furnish each guest room, so that each such guest room is, in fact, fully furnished; and (b)a sufficient amount of towels, washcloths and bed linens, so that there are three sets of towels, washcloths and linens for each guest room (one on the beds, one on the shelves, and one in the laundry), together with a sufficient supply of paper goods, soaps, cleaning supplies and other such supplies and materials, as are reasonably adequate for the current operation of the Hotel. 3.29Intentionally Omitted. 3.30Leases.True, complete copies of the Leases, are attached as Exhibit D hereto.The Leases are, and will at Closing be, in full force and effect and neither Contributors nor the LLC, is in default and the Contributors shall make good faith efforts for themselves and the LLC not to be in default with respect thereto (with or without the giving of any notice and/or lapse of time).The Leases are, or will be at Closing, freely assignable by Contributors and Contributors will have obtained all consents of any third party necessary to assign the Leases to Acquirers. 3.31Noncontravention.The execution and delivery of, and the performance by the Contributors of their obligations under this Agreement do not and will not contravene, or constitute a default under, any provision of applicable law or regulation, or any agreement, judgment, injunction, order, decree or other instrument binding upon the Contributors, or result in the creation of any lien or other encumbrance on any asset of the Contributors.There are no outstanding agreements (written or oral) pursuant to which the Contributors (or any predecessor to or representative of the Contributors) have agreed to contribute or has granted an option or right of first refusal to acquire the Interests or the Property or any part thereof. 3.32Securities Law Matters. (a)The Contributors are knowledgeable, sophisticated and experienced in business and financial matters; the Contributors have previously invested in securities similar to the LP Units and fully understand the limitations on transfer imposed by the federal securities laws and as described in this Agreement. The Contributors are able to bear the economic risk of holding the LP Units for an indefinite period and are able to afford the complete loss of its investment in the LP Units; the Contributors have received and reviewed all information and documents about or pertaining to Partnership Acquirer and Hersha, the business and prospects of Partnership Acquirer and Hersha and the issuance of the LP Units as the Contributors deem necessary or desirable; and the Contributors have had the opportunity to review public filings made with the SEC pursuant to the Exchange Act related to Partnership Acquirer and Hersha; and the Contributors have been given the opportunity to obtain any additional information or documents and to ask questions and receive answers about such information and documents, Partnership Acquirer, Hersha, the business and prospects of Partnership Acquirer and Hersha and the LP Units which the Contributors deem necessary or desirable to evaluate the merits and risks related to their investment in the LP Units and to conduct their own independent valuation of the LP Units; and the Contributors understand and have taken cognizance of all risk factors related to the purchase of the LP Units.The Contributors were at no time presented with or solicited by any form of general solicitation or general advertising, including, but not limited to, any advertisement, article, notice or other communication published in any newspaper, magazine, or similar media or broadcast over television or radio, or any seminar or meeting whose attendees have been invited by any general solicitation or general advertising in connection with the acquisition of the LP Units contemplated hereby.The Contributors are sophisticated real estate investors. In acquiring the LP Units and engaging in this transaction, the Contributors are not relying upon any representations made to it by Acquirers or Hersha, or any of the officers, employees, or agents of Acquirers or Hersha not contained herein. The Contributors are relying upon their own independent analysis and assessment (including with respect to taxes), and the advice of such Contributors’ advisors (including tax advisors), and not upon that of Acquirers or Hersha or any of Acquirers’ or Hersha’s advisors or affiliates, for purposes of evaluating, entering into, and consummating the transactions contemplated by this Agreement. The Contributors represent and warrant that they has reviewed and approved the form of the Partnership Acquirer’s Limited Partnership Agreement attached hereto as Exhibit K. (b)The Contributors understand that the LP Units have not been registered under the Securities Act or any state securities acts and are instead being offered and sold in reliance on an exemption from such registration requirements. The LP Units issuable to the Contributors are being acquired solely for the Contributors’ own accounts, for investment, and are not being acquired with a view to, or for resale in connection with, any distribution, subdivision, or fractionalization thereof, in violation of such laws, and the Contributors have no present intention to enter into any contract, undertaking, agreement, or arrangement with respect to any such resale. The Contributors understand that any certificates evidencing the LP Units will contain appropriate legends as required by the Partnership Acquirer’s Limited Partnership Agreement that reflect the non-negotiability of the certificate and that the LP Units represented by the certificate are governed by and are transferable only in accordance with the provisions of the Partnership Acquirer’s Limited Partnership Agreement. (c)Each Contributor is an "accredited investor" as that term is defined in Rule 501 of Regulation D under the Securities Act.In order to be an “accredited investor”, as such term is defined in Rule 501 of Regulation D promulgated under the Securities Act, you must be one of the following: (i)a bank as defined in Section 3(a)(2) of the Securities Act, or a savings and loan association or other institution as defined in Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary capacity; (ii)a broker or dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (iii)an insurance company as defined in Section 2(13) of the Securities Act; (iv)an investment company registered under the Investment Company Act of 1940, as amended; (v)a business development company as defined in Section 2(a)(48) of the Investment Company Act of 1940, as amended; (vi)a Small Business Investment Company licensed by the U.S. Small Business Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958, as amended; (vii)a plan established and maintained by a state, its political subdivisions, or any agency or instrumentality of a state or its political subdivisions, for the benefit of its employees, if such plan has total assets in excess ofFive Million Dollars ($5,000,000.00); (viii) an employee benefit plan within the meaning of the Employee Retirement Income Security Act of 1974, as amended if the investment decision is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank, savings and loan association, insurance company or registered investment adviser, or if the employee benefit plan has total assets in excess of Five Million Dollars ($5,000,000.00) or, if a self-directed plan, with investment decisions made sole by persons that are accredited investors; (ix)a private business development company as defined in Section 202(a)(22) of the Investment Advisors Act of 1940, as amended; (x)an (a) organization described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, (b) corporation, (c) Massachusetts or similar business trust, (d) partnership, or (e) limited liability company, in each case not formed for the specific purpose of acquiring LP Units of the Acquirer or shares of Hersha’s common stock, with total assets in excess of Five Million Dollars ($5,000,000.00); (xi)a director or executive officer of Acquirer or Hersha; (xii)a natural person whose individual net worth, or joint net worth with his or her spouse, at the time of his or her acquisition of the LP Units exceeds One Million Dollars ($1,000,000.00); (xiii) a natural person who has an individual income in excess of Two Hundred Thousand Dollars ($200,000.00) in each of the two most recent years or joint income with that person’s spouse in excess of Three Hundred Thousand Dollars ($300,000.00) in each of those years and has a reasonable expectation of reaching the same income level in the current year; (xiv) a trust, with total assets in excess of Five Million Dollars ($5,000,000.00), not formed for the specific purpose of acquiring LP Units of the Acquirer or shares of Hersha’s common stock whose acquisition of LP Units of the Acquirer or shares of Hersha’s common stock is directed by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D under the Securities Act; or (xv) an entity in which all of the equity owners are accredited investors. 3.33Patriot Act Representations.Each Contributor and, to the actual knowledge of each such Contributor, any direct or indirect owner of the LLC or such Contributor, (i) are not included on any Government List (as defined below), (ii) are not persons who have been determined by competent authority to be subject to the prohibitions contained in the Presidential Executive Order No. 13224 or any other similar prohibitions contained in the rules and regulations of the OFAC or in any enabling legislation or other Presidential Executive Orders in respect thereof, (iii) have not been indicted or convicted of any Patriot Act Offenses, or (iv) are not currently under investigation by any governmental authority for alleged criminal activity. For purposes of this Agreement, (i) “Government List” means (A) the Specially Designated Nationals and Blocked Persons List maintained by OFAC, (B) any other list of terrorists, terrorist organizations or narcotics traffickers maintained pursuant to any of the Rules and Regulations of OFAC, or (C) any similar list maintained by the United States Department of State, the United States Department of Commerce or any other governmental authority or pursuant to any Executive Order of the President of the United States of America; (ii) “OFAC” means the Office of Foreign Asset Control, U.S. Department of the Treasury, (iii) “Patriot Act” means the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as the same may be amended from time to time, and corresponding provisions of future laws, and (iv) “Patriot Act Offense” means any violation of the criminal laws of the United States of America or of any of the several states, or that would be a criminal violation if committed within the jurisdiction of the United States of America or any of the several states, relating to terrorism or the laundering of monetary instruments, including any offense under (A) the criminal laws against terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or (E) the Patriot Act and also includes the crimes of conspiracy to commit, or aiding and abetting another to commit, any of the foregoing. Each of the representations, warranties and covenants contained in this Article III and its various subparagraphs are intended for the benefit of the Acquirers and may be waived in whole or in part, by the Acquirers, but only by an instrument in writing signed by the Acquirers.Each of said representations, warranties and covenants shall survive the closing of the transaction contemplated hereby for twelve (12) months, and no investigation, audit, inspection, review or the like conducted by or on behalf of the Acquirers shall be deemed to terminate the effect of any such representations, warranties and covenants, it being understood that the Acquirers have the right to rely thereon and that each such representation, warranty and covenant constitutes a material inducement to the Acquirers to execute this Agreement and to close the transaction contemplated hereby and to pay the Consideration to the Contributors.Acquirers acknowledge and agree that, except for the representations and warranties expressly set forth herein, Acquirers are acquiring the LLC and Property “AS-IS, WHERE-IS” with no representations or warranties by or from Contributors, express or implied, or any nature whatsoever. ARTICLE IV ACQUIRER'S REPRESENTATIONS, WARRANTIES AND COVENANTS To induce the Contributors to enter into this Agreement and to sell the Interests, the Acquirers hereby make the following representations, warranties and covenants upon each of which the Acquirers acknowledge and agree that the Contributors are entitled to rely and has relied: 4.1Organization and Power. (a)The Partnership Acquirer is a limited partnership duly organized, validly existing and in good standing under the laws of the Commonwealth of Virginia, and has all partnership powers and all governmental licenses, authorizations, consents and approvals to carry on its business as now conducted and to enter into and perform its obligations under this Agreement and any document or instrument required to be executed and delivered on behalf of the Acquirer hereunder. (b)The Manager Acquirer is a Delaware limited liability company and has all requisite powers and all governmental licenses, authorizations, consents and approvals necessary to carry on its business as now conducted, to own, lease and operate its properties, to execute and deliver this Agreement and any document or instrument required to be executed and delivered on behalf of the Manager Acquirer hereunder. 4.2Noncontravention.The execution and delivery of this Agreement and the performance by the Acquirers of their obligations hereunder do not and will not contravene, or constitute a default under, any provisions of applicable law or regulation, the Partnership Acquirer’s partnership agreement, the Manager Acquirer’s operating agreement, or any agreement, judgment, injunction, order, decree or other instrument binding upon the Acquirers or result in the creation of any lien or other encumbrance on any asset of the Acquirers. 4.3Litigation.There is no action, suit or proceeding, pending or known to be threatened, against or affecting the Acquirers in any court or before any arbitrator or before any Governmental Body which (a)in any manner raises any question affecting the validity or enforceability of this Agreement or any other agreement or instrument to which the Acquirers are a party or by which they are bound and that is to be used in connection with, or is contemplated by, this Agreement, (b)could materially and adversely affect the ability of the Acquirers to perform their obligations hereunder, or under any document to be delivered pursuant hereto. 4.4Bankruptcy.No Act of Bankruptcy has occurred with respect to the Acquirers. 4.5No Brokers.The Acquirers have not engaged the services of, nor are they or will they become liable to, any real estate agent, broker, finder or any other person or entity for any brokerage or finder's fee, commission or other amount with respect to the transaction described herein. ARTICLE V CONDITIONS AND ADDITIONAL COVENANTS The Acquirers’ obligations hereunder are subject to the satisfaction of the following conditions precedent and the compliance by the Contributors with the following covenants: 5.1Contributors’ Deliveries.The Contributors shall have delivered to the Escrow Agent or the Acquirers, as the case may be, on or before the date of Closing, all of the documents and other information required of Contributors pursuant to
